EXHIBIT A
                         PROJECT LABOR AGREEMENT
                              [PUBLIC SECTOR]

                                            ARTIC LE I
                                             PURP OS E

This Agreement is entered into this               day of                    , 201_ by and by and
between                             , it successors or assigns (hereinafter "Project Contractor"),
                    (hereinafter "Owner") and the Duluth Building and Construction Trade
Council, on behalf of its affiliated local unions, acting on their own behalf and on behalf of their
respective affiliates and members whose names are subscribed hereto and who have, through
their duly authorized officers, executed this Agreement, hereinafter collectively called the
"Union or Unions", with respect to the construction of the                                        _
[name of Project], hereinafter "Project".

The term "Contractor" shall include all construction contractors and subcontractors of whatever
tier engaged in construction work within the scope of this Agreement, including the Project
Contractor when it performs construction work within the scope of this Agreement. Where
specific reference to                         [name of Project Contractor] alone is intended, the
term "Project Contractor" is used.

The parties recognize the need for the timely completion of the Project without interruption or
delay. This Agreement is intended to establish a framework for labor-management cooperation
and stability. The Contractor(s) and the Unions agree that the timely construction of this Project
will require substantial numbers of employees from construction and supporting crafts
possessing skills and qualifications that are vital to its completion. They will work together to
furnish skilled, efficient craft workers for the construction of the Project.

Further, the parties desire to mutually establish and stabilize wages, hours and working
conditions for the craft workers on this construction project, to encourage close cooperation
between the Contractor(s) and the Unions to the end that a satisfactory, continuous and
harmonious relationship will exist between the parties to this Agreement.

Therefore, in recognition of the special needs of this Project and to maintain a spirit of harmony,
labor-management peace, and stability during the term of this Agreement, the parties agree to
abide by the terms and conditions in this Agreement, and to establish effective and binding
methods for the settlement of all misunderstandings, disputes or grievances which may arise.
Further, the Contractor(s) and all contractors of whatever tier, agree not to engage in any lockout,
and the Unions agree not to engage in any strike, slow-down, or interruption or other disruption
of or interference with the work covered by this Agreement.
                                           ARTICLE II
                                   SCOPE OF AGREEMENT

Section 1. This Project Labor Agreement shall apply and is limited to all construction work
included in all bid categories for the Project under the direction of and performed by the
Contractor(s), of whatever tier, which may include the Project Contractor, who have contracts
awarded for such work on the Project. Such work shall include site preparation work and
dedicated off-site work.

The Project is defined as: [list all aspects of the construction work involved.]

 Section 2. It is agreed that the Project Contractor shall require all Contractors of whatever tier
who have been awarded contracts for work covered by this Agreement to accept and be bound by
the terms and conditions of this Project Labor Agreement by executing this Agreement prior to
commencing work. This Project Labor Agreement is a material term of the bid specifications for
the Project and therefore, regardless of whether a contractor executes this Agreement, by virtue
of the owner and/or Project Contractor accepting the bid offer of the Contractor, a Contractor
who performs work on this project is bound to this PLA regardless of their execution of this
Agreement. The Project Contractor shall assure compliance with this Agreement by the
Contractors. It is further agreed that, where there is a conflict, the terms and conditions of this
Project shall supersede and override terms and conditions of any and all other national, area, or
local collective bargaining agreements, except for all work performed under the NTL Articles of
Agreement, The National Stack/Chimney Agreement, the National Cooling Tower Agreement,
all instrument calibration work and loop checking shall be performed under the terms of the
UA/IBEW Joint National Agreement for Instrument and Control Systems Technicians, and the
National Agreement of the International Union of Elevator Constructors, with the exception of
Article V, VI and VII of this Project Labor Agreement, which shall apply to such work.

Section 3. Nothing contained herein shall be construed to prohibit, restrict or interfere with the
performance of any other operation, work, or function which may occur at the Project site or be
associated with the development of the Project.

Section 4. This Agreement shall only be binding on the signatory parties hereto and shall not
apply to their parents, affiliates or subsidiaries.

Section 5. The Owner and/or Project Contractor have the absolute right to select any qualified
bidder for the award of contracts on this Project without reference to the existence or non-
existence of any agreements between such bidder and any party to this Agreement; provided,
however, only that such bidder is willing, ready and able to become a party to and comply with
this Project Agreement, should it be designated the successful bidder.

Section 6. As areas and systems of the Project are inspected and construction tested by the
Project Contractor or Contractors and accepted by the Owner, the Project Labor Agreement will
not have further force or effect on such items or areas, except when the Project Contractor or


                                                 2
Contractors are directed by the Owner to engage in repairs, modifications, check-out, and
warranty functions required by its contract with the Owner during the term of this Agreement.

Section 7. It is understood that the Owner, at its sole option, may terminate, delay and/or
suspend any or all portions of the Project at any time.

Section 8. It is understood that the liability of any employer and the liability of the separate
unions under this Agreement shall be several and not joint. The unions agree that this
Agreement does not have the effect of creating any joint employer status between or among the
Owner, Contractor(s) or any employer.

Section 9. The provisions of this Project Labor Agreement shall apply to all craft employees
represented by any Union listed in Schedule A hereto attached and shall not apply to other field
personnel or managerial or supervisor employees as defined by the National Labor Relations
Act. No Contractor party is required to sign any other agreement as a condition of performing
work within the scope of this Agreement. However, any Contractor performing work on the
Project which is not party to a Local Area Labor Agreement for a craft employed by the
Contractor, agrees to install hourly wage rates, hours, fringe benefit contributions, referral
procedures and all other terms and conditions of employment as fully set forth in the applicable
Local Area Agreement as attached as Schedule A for work on the Project for each craft
employed by the Contractor. But in no event, shall the wages be less than the wages that are
applicable to this project under the Davis-Bacon Act. All employees covered by this Agreement
shall be classified in accordance with the work performed. Nothing in this Agreement requires
employees to join a union or pay dues or fees to a union as a condition of working on the covered
project. This Agreement is not, however, intended to supersede independent requirements in
applicable local union agreements as to contractors that are otherwise signatory to those
agreements and as to employees of such employers performing covered work.

Section 10. The Contractors agree to timely pay contributions to the established employee
benefit funds in the amounts designated in the Local Area Labor Agreements attached as
Schedule A.

The Contractors adopt and agree to be bound by the written terms of the legally-established Trust
Agreements specifying the detailed basis on which payments are to be made into, and benefits
paid out of, such Trust Funds. The Contractors authorize the parties to such Trust Agreements to
appoint trustees and successor trustees to administer the Trust funds and hereby ratify and accept
the Trustees so appointed as if made by the Contractors.

Section 11. All workers delivering fill, sand, gravel, crushed rock, transit/concrete mix, ready
mix, asphalt or other similar material and all workers removing any materials from the
construction site shall receive a total package of wages and benefits at least and not lower than
the wages and benefits provided for in the then current Highway, Heavy Construction Agreement
between Teamsters Local 346 and the Associated General Contractors of America, or the
Highway Heavy Prevailing Wage Schedule, whichever is greater.




                                                 3
                                      ARTICLE III
                             UNION RECOGNITION AND UNION
                                       SECURITY

 Section 1. The Contractors recognize the signatory Unions as the sole and exclusive bargaining
 representatives of all craft employees within their respective jurisdictions working on the Project
 within the scope of this Agreement.

 Section 2. All employees covered by this Agreement now in the employ of the Contractor shall
 remain members in good standing in their respective Unions during the term of the Agreement
 and all employees hereinafter employed by the Contractor will become members of t h e
 respective Unions within seven (7) days after the date of their employment and shall remain
 members of the Unions in good standing during the term of this Agreement.

 Section 2 3. Authorized representatives of the Union shall have access to the Project, provided
 they do not interfere with the work of employees and further provided that such representativ es
 comply fully with the posted visitor and security and safety rules of the Project.

                                        ARTICLE IV
                                  REFERRAL OF EMPLOYEES

 Applicants for the various classifications covered by this Agreement required by the Employer o r
 Contractors on the Project shall be referred to the Contractors by the U n i o n s . The Unions
 represent that its local unions administer and control their referrals and it is agreed that these
 referrals will be made in a non-discriminatory manner and in full compliance with Federal a n d
 State laws.

                                       ARTICLE V
                                  MANAGEMENT'S R IGHTS

The Project Contractor and Contractors of whatever tier retain full and exclusive authority for the
management of their operations. Except as otherwise limited by the terms of this Agreement or the
applicable local area agreements, the Contractors shall direct their working forces at their
prerogative, including, but not limited to hiring, promotion, transfer, lay-off or discharge for just
cause.

                                        ARTICLE VI
                               WORK STOPPAGES AND LOCKOUTS

 Section 1. During the term of this Agreement there shall be no strikes, picketing, work
 stoppages, slowd owns or other disruptive activity for any reason by the Unions or by any
 employee, and there shall be no lockout by the Contractor. Failure of any Union or employee to
 cross any picket line established at the Project site is a violation of this Article.

 Section 2. The Unions shall not sanction, aid or abet, encourage or continue any work stoppa ge,
 strike, picketing o r o t h er disruptive activity at the Contractor's project site or any site of a

                                                   4
contractor or supplier necessary for the performance of work at the project site and shall
undertake all reasonable means to prevent or to terminate any such activity. No employee shall
engage in activities which violate this Article. Any employee who participates in or encourages
any activities which interfere with the normal operation of the Project shall be subject to
disciplinary action, including discharge, and if justifiably discharged for the above reasons, shall
not be eligible for rehire on the Project for a period of not less than thirty (30) days.

 Section 3. The Unions shall not be liable for acts of employees for whom it has no
responsibility. The International Union General President or Presidents will immediately
instruct, order and use the best efforts of his office to cause the Local Union or Unions to cease
any violations of this Article. An International Union complying with this obligation shall not be
liable for unauthorized acts of its Local Union. The principal officer or officers of a Local Union
will immediately instruct, order and use the best efforts of his office to cause the employees the
Local Union represents to cease any violations of this Article. A Local Union complying with
this obligation shall not be liable for unauthorized acts of employees it represents. The failure of
the Contractor to exercise its right in any instance shall not be deemed a waiver of its right in any
other instance.

Section 4. Any party alleging a breach of this Article shall have the right to petition a court for
temporary and permanent injunctive relief. The parties agree that the moving party, upon
proving a breach of this Agreement, shall be entitled to temporary and permanent injunctive
relief.

                                         ARTICLE VII
                                           SAFETY

The parties are mutually committed to promoting a safe working environment for all personnel at
the job site. It shall be the responsibility of each employer to which this PLA applies to provide
and maintain safe working conditions for its employees, and to comply with all applicable
federal, state and local health and safety laws and regulations.

                               ARTICLE VIII
                 UNION-MANAGEMENT COOPERATION COMMITTEE

The parties to this Agreement agree to form a Union-Management Committee, consisting of
signatory unions, contractors, and representatives of the City of Cloquet. The purpose of the
Committee is to ensure cooperation on matters of mutual concern, including productivity, quality
of work, safety and health.

                                       ARTICLE IX
                               DISP UTES AND GRIEV AN C ES

Section 1 . This Agreement is intended to provide close cooperation between management and
labor. Each of the Unions will assign a representative to this Project for the purpose of
completing the construction of the Project economically, efficiently, continuously, and without
interruptions, delays, or work stoppages.


                                                  5
Section 2. The Contractors, Unions, and the employees, collectively and individually realize the
importance to all parties to maintain continuous and uninterrupted performance of the work on
the Project, and agree to resolve disputes in accordance with the grievance-arbitration provisions
set forth in this Article.

Section 3. Any question or dispute arising out of and during the term of this Project Labor
Agreement (other than trade jurisdictional disputes) shall be considered a grievance and subject
to resolution under the following procedures:

        Step 1. (a) When an employee subject to the provisions of this Agreement feels he or
she is aggrieved by a violation of this Agreement, he or she, through his or her local union
business representative or job steward, shall, within ten (10) working days after the
occurrence of the violation, or knowledge of the violation, give notice to the work-site
representative of the involved Contractor stating the provision(s) of the Local Area
Agreement and/or this PLA alleged to have been violated. The business representative of the
local union or the job steward and the work-site representative of the involved Contractor and
the Project Contractor shall meet and endeavor to adjust the matter within three (3) working
days after timely notice has been given. The representative of the Contractor shall keep the
meeting minutes and shall respond to the Union representative in writing (copying the Project
Contractor) at the conclusion of the meeting but not later than twenty-four (24) hours
thereafter. If they fail to resolve the matter within the prescribed period, the grieving party
may, within forty-eight (48) hours thereafter, pursue Step 2 of the Grievance Procedure,
provided the grievance is reduced to writing, setting forth the relevant information concerning
the alleged grievance, including a short description thereof, the date on which the grievance
occurred, and the provision(s) of the Local Area Agreement and/or this PLA alleged to have
been violated.

                (b) Should the Local Union(s) or the Project Contractor or any Contractor have a
dispute with the other party and, if after conferring, a settlement is not reached within seven (7)
working days, the dispute may be reduced to writing and proceed to Step 2 in the same manner
as outlined herein for the adjustment of an employee complaint.

       Step 2. The Business Manager or his or her designee of a Local Union and the involved
Contractor shall meet within seven (7) working days of the referral of a dispute to this second
step to arrive at a satisfactory settlement thereof. Meeting minutes shall be kept by the
Contractor. If the parties fail to reach an agreement, the dispute may be appealed in writing in
accordance with the provisions of Step 3 within seven (7) calendar days thereafter.

        Step 3. (a) If the grievance has been submitted but not adjusted under Step 2, either
party may request in writing, within seven (7) calendar days thereafter, that the grievance be
submitted to an Arbitrator mutually agreed upon by them. The Contractor and the involved
Union shall attempt mutually to select an arbitrator, but if they are unable to do so, they shall
request the Federal Mediation and Conciliation Service to provide them with a list of seven
(7) neutral arbitrators from which the Arbitrator shall be selected. The parties shall
alternatively strike arbitrators from the list until one remains, who shall preside at the hearing.
The party striking first shall be determined by the flip of a coin. The decision of the Arbitrator
shall be final and binding on all parties. The fee and expenses of such Arbitration shall be
                                                    6
borne equally by the Contractor and the involved Local Union(s).

                (b) Failure of the grieving party to adhere to the time limits established herein
shall render the grievance null and void. The time limits established herein may be extended
only by written consent of the parties involved at the particular step where the extension is
agreed upon. The Arbitrator shall have the authority to make decisions only on issues presented
to him or her, and he or she shall not have authority to change, amend, add to or detract from any
of the provisions of this Agreement.

Section 4. The Project Contractor and Owner shall be notified of all actions at Steps 2 and 3 and
shall, upon their request, be permitted to participate in all proceedings at these steps.

                                        ARTICLE X
                                JURISDICTIONAL DISPUTES

Section 1. The assignment of work will be solely the responsibility of the Contractor performing
the work involved; and such work assignments will be in accordance with the Plan for the
Settlement of Jurisdictional Disputes in the Construction Industry (the "Plan") or any successor
Plan.

Section 2. All jurisdictional disputes on this Project, between or among Building and
Construction Trades Unions and employers, parties to this Agreement, shall be settled and
adjusted according to the present Plan established by the Building and Construction Trades
Department or any other plan or method of procedure that may be adopted in the future by the
Building and Construction Trades Department. Decisions rendered shall be final, binding and
conclusive on the Contractors and Unions parties to this Agreement.

Section 3. All jurisdictional disputes shall be resolved without the occurrence of any strike,
work stoppage, or slow-down of any nature, and the Contractor's assignment shall be adhered to
until the dispute is resolved. Individuals violating this section shall be subject to immediate
discharge.

Section 4. Each Contractor will conduct a pre-job conference with the appropriate Building and
Construction Trades Council prior to commencing work. The Project Contractor and the Owner
will be advised in advance of all such conferences and may participate if they wish.

                                        ARTICLE XI
                                     SUBCO N TR A C TIN G

The Project Contractor agrees that neither it nor any of its contractors or subcontractors will
subcontract any work to be done on the Project except to a person, firm or corporation who is or
agrees to become party to this Agreement. Any contractor or subcontractor working on the
Project shall, as a condition to working on said Project, become signatory to and perform all
work under the terms of this Agreement.




                                                7
                                       ARTICLE XII
                                   HELMETS TO HARDHATS

Section 1. The Employers and Unions recognize a desire to facilitate the entry into the building
and construction trades of veterans who are interested in careers in the building and construction
industry. The Employers and Unions agree to utilize the services of the Center for Military
Recruitment, Assessment and Veterans Employment (hereinafter "Center") and the Center's
"Helmets to Hardhats" program to serve as a resource for preliminary orientation, assessment of
construction aptitude, referral to apprenticeship programs or hiring halls, counseling and
mentoring, support network, employment opportunities and other needs as identified by the
parties.

Section 2. The Unions and Employers agree to coordinate with the Center to create and maintain
an integrated database of veterans interested in working on this Project and of apprenticeship and
employment opportunities for this Project. To the extent permitted by law, the Unions will give
credit to such veterans for bona fide, provable past experience.

                                        ARTICLE XIII
                                   LABOR HARMONY CLAUSE

The contractor shall furnish labor that can work in harmony with all other elements of labor
employed on the Project and shall submit a labor harmony plan to demonstrate how this will be
done. "Harmony" shall include the provision of labor that will not, either directly or indirectly,
cause or give rise to any work disruptions, slowdowns, picketing, stoppages, or any violence or
harm to any person or property while performing any work, or activities incidental thereto at the
Project. The labor harmony plan should include the company's labor management policies,
collective bargaining agreements if any and their expiration dates, past labor relations history, a
listing of activities anticipated under this contract that may potentially cause friction with on-site
workers, and procedures the company will undertake to eliminate this friction.

The contractor agrees that it shall require every lower-tier subcontractor to provide labor that will
work in harmony with all other elements of labor employed in the work, and will include the
provisions contained in the paragraph above, in every lower-tier subcontract let for work under
this contract.

The requirement to provide labor that can work in harmony with all other elements of labor
employed in the work throughout the contract performance is a material element of this contract.
Failure by the contractor or any of its lower-tier subcontractors to comply with this requirement
shall be deemed a material breach of the contract which will subject the contractor to all rights
and remedies the Owner or Project Contractor may have, including without limitation the right to
terminate the contract.




                                                  8
                                       ARTICLE XIV
                                    NO DISCRIMINATION

Section 1. The Contractor and Union agree that they will not discriminate against any employee
or applicant for employment because of his or her membership or non-membership in a Union or
based upon race, color, religion, sex, national origin or age in any manner prohibited by law or
regulation.

Section 2. Any complaints regarding application of the provisions of Section 1 , should be
brought to the immediate attention of the involved Contractor for consideration and resolution.

Section 3. The use of the masculine or feminine gender in this Agreement shall be construed as
including both genders.

                                      ARTICLE XV
                             SAVING S AND SEPARA BI LITY

It is not the intention of the parties to violate any laws governing the subject matter of this
Agreement. The parties hereto agree that in the event any provisions of the Agreement are
finally held or determined to be illegal or void as being in contravention of any applicable law,
the remainder of the Agreement shall remain in full force and effect unless the part or parts so
found to be void are wholly inseparable from the remaining portions of this Agreement. Further,
the Contractor and Union agree that if and when any and all provisions of this Agreement are
finally held or determined to be illegal or void by a Court of competent jurisdiction, the parties
will promptly enter into negotiations concerning the substance affected by such decision for the
purpose of achieving conformity with the requirements of an applicable law and the intent of the
parties hereto.

                                    ARTICLE XVI
                             DURATION OF THE AGREEMENT

The Project Labor Agreement shall be effective                    201_ and shall continue in effect
for the duration of the Project construction work described in Article II hereof. Construction of
any phase, portion, section or segment of the project shall be deemed complete when such phase,
portion, section or segment has been turned over to the Owner and has received the final
acceptance from the Owner's representative.

Since there are provisions herein for no strikes or lockouts in the event any changes are
negotiated and implemented under a Local Area Agreement during the term of this Agreement,
the Contractor agrees that, except as specified herein, such changes shall be recognized and shall
apply retroactively to the termination date in the particular Local Agreement involved. E ach
Contractor which has a Local Agreement with a Union at the time that its contract at the project
commences shall continue it in effect with each said Union so long as the Contractor remains on
the project. In the event, any such Local Area Agreement expires, the Contractor shall abide by



                                                 9
all of the terms of the expired Local Agreement until agreement is reached on a new Local
Agreement, with any changes being subject to the provisions of this Agreement.

The Union agrees that there will be no strikes, work stoppages, sympathy actions, picketing,
slowdowns or other disruptive activity affecting the Project by any Union involved in the
negotiation of a Local Area Agreement nor shall there be any lockout on this Project
affecting the Union during the course of such negotiations.

IN WITNESS WHEREOF, the parties have entered into this Agreement to be effective as of the
day and year above written.

OWNER                                            PROJECT CONTRA CT OR




DULUTH BUILDING & CONSTRUCTION
TRADES COUNCIL




                                            IO
                             SCHEDULE “A”


A-1    Asbestos Workers Local 49

A-2    Boilermakers Local 647

A-3    BAC Local 1 Chapter 3 Duluth & Iron Range

A-4    Carpenters Local 361

A-5    Cements Masons/Plasterers Local 633

A-6    Elevator Constructors Local 9

A-7    IBEW Local 242

A-8    Iron Workers Local 512

A-9    Laborers Local 1091

A-10   Millrights & Machinery Erectors Local 1348

A-11   Operating Engineers Local 49

A-12   Painters & Allied Trades Local 106

A-13   Plumbers & Fitters Local 11

A-14   Roofers Local 96

A-15   Sheet Metal Workers Local 10

A-16   Sprinkler Fitters Local 669

A-17   Teamsters Local 346
                                   AGREEMENT TO BE BOUND
                                  PROJECT LABOR AGREEMENT

        The undersigned EMPLOYER agrees that it has reviewed a copy of the Project Labor
Agreement for the ______________________________ Project located in ________________,
Minnesota with the Duluth Building and Construction Trades Council and further agrees to become a
party to and bound to the foregoing Agreement.


Attest:

SIGNED FOR THE EMPLOYER:                                   Dated: ___________________

________________________________
Company Name

________________________________
Company Address

________________________________
Phone No., Job Site and/or Office

_________________________________
Fax No.

_________________________________
By

_________________________________
Title




                                               12
